DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 15-16 are drawn to an information processing apparatus related to a single type of photoacoustic image, classified in A61B5/0095 (by applying light and detecting acoustic waves, i.e. photoacoustic measurements), G01S15/00 (using reflection of acoustic waves (G01S 15/66 takes precedence)), G01N 2223/508 (photo-acoustic). Wherein this invention encompasses a single type of photoacoustic imaging, type being defined within applicant’s specification as (Para [0002], “images of various types representing a substance component ratio inside the subject and information related to a function such as metabolism are obtained.”)
II. Claims 12-14 and 17-18 are drawn to an information processing apparatus related to a first and second type of photoacoustic image, classified in G01N 21/00 (Investigating or analyzing materials by the use of optical means, i.e. using sub-millimeter waves, infrared, visible or ultraviolet light (G01N 3/00 - G01N 19/00 take precedence)) Wherein this invention encompasses multiple types of photoacoustic imaging, types being defined within applicant’s specification as (Para [0002], “images of various types representing a substance component ratio inside the subject and information related to a function such as metabolism are obtained.”)
The inventions are independent or distinct, each from the other because:
Inventions an information processing apparatus related to a first and second type of photoacoustic image and an information processing apparatus related to a first and second type of photoacoustic image are directed to related systems and methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, can have materially different design, mode of operation, function, and effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
More specifically, invention I includes the “determination unit” for the determination of whether or not the photoacoustic image is output to an external apparatus, however, invention II does not include this element. Alternatively, invention II includes the “image obtaining unit” configured to obtain photoacoustic images of a plurality of types, however, invention I does not include this element. Therefore, the inventions are clearly shown to have a materially different design. Invention I does not consist of an element for the acquiring of a plurality of photoacoustic image types or for the selective output of a first type among a plurality of types, therefore, the inventions differ in mode of operation, in that, invention I pertains to a single image type, while invention II pertains to a plurality. The inventions differ in function, in that, invention I selectively outputs a single image type, while invention II selectively outputs a plurality of image types. Finally, the inventions differ in effect, in that, invention I has the ending result of a single displayed image, while invention II has the ending result of a plurality of images displayed. Therefore, for reasons indicated, the inventions differ in their material makeup, mode of operation, function, and overall effect. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired separate status in the art due to their recognized divergent subject matter. 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/               Examiner, Art Unit 3793                                                                                                                                                                                         
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793